Citation Nr: 0334639	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-20 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an earlier effective date than October 23, 
1995, for the grant of service connection for cold injury 
residuals to the left hand and both feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, S. L.


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran had active military service from January 1949 to 
February 1952. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which granted service connection for 
cold injury residuals to the left hand and both feet, 
effective August 30, 2001.  In a June 2002 Decision Review 
Officer decision, the veteran was granted an earlier 
effective date to October 23, 1995.  The veteran continued 
his appeal.   


FINDINGS OF FACT

1.  The veteran did not file a claim of service connection 
for cold injury residuals to the left hand and both feet 
earlier than October 23, 1995.

2.  In June 2002, the RO granted the veteran an earlier 
effective date of October 23, 1995, for the grant of service 
connection for cold injury residuals to the left hand and 
both feet.  


CONCLUSION OF LAW

An effective date earlier than October 23, 1995, for the 
grant of service connection for cold injury residuals to the 
left hand and both feet is not warranted.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.155, 3.400 (2003).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In a document received on August 30, 2001, the veteran 
claimed service connection for injuries and residuals to both 
feet and his left hand.  

In a December 2001 rating decision, the RO granted service 
connection for cold injury residuals to the left hand and 
both feet, effective August 30, 2001.  

In the veteran's January 2002 notice of disagreement, he 
asserted that the effective date of his ratings should have 
been 1967.  He wrote that he originally applied for 
compensation for those conditions in 1967, and again on 
October 19, 1995.  

In a June 2002 Decision Review Officer decision, the veteran 
was granted an earlier effective date to October 23, 1995.  
The veteran continued his appeal.   

In the veteran's December 2002 substantive appeal, he 
asserted that VA misdiagnosed the cause of his problems in 
1970, and that it was not until the 1990s that it was 
properly attributed to the cold exposure during his service 
in Korea.  


Analysis

Regarding the Veterans Claims Assistance Act of 2000 (VCAA), 
VA is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  In this case, there is no 
possibility that any evidence could be obtained that would be 
relevant to the legal question involved, i.e., an earlier 
effective date for the grant of service connection for cold 
injury residuals to the left hand and both feet.  There is no 
evidence that could be obtained that would have any effect on 
the outcome of the claim.

As will be explained below, even if evidence did exist pre-
dating the claim that showed service connection was warranted 
for the claimed condition, it is legally impossible to get an 
effective date any earlier than the date the claim was 
received.  38 C.F.R. § 3.400 (2003).

The veteran is not prejudiced by the Board's consideration of 
this claim as VA has already met all notice and duty to 
assist obligations to the claimant under the VCAA.  The 
appellant in this case has been notified as to the laws and 
regulations governing effective dates.  The appellant has, by 
information letters, rating actions, and the July 2002 
statement of the case, been advised of the evidence 
considered in connection with this appeal, and the evidence 
potentially probative of the claim throughout the procedural 
course of the claims process.  38 C.F.R. § 3.159(b)(1), (e)).  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2003).  

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application is received within one year from such 
date of discharge or release.  Otherwise, in cases where the 
application is not filed until more than one year from the 
release of service, the effective date will be the date of 
receipt of claim, or the date entitlement arose, whichever is 
later. 38 U.S.C.A. § 5110 (a), (b) (1) (West 2002); 38 C.F.R. 
§ 3.400 (b) (2) (2003).  

Any communication from or action by a veteran indicating an 
intent to apply for a benefit under laws administered by VA 
may be considered an informal claim. 38 C.F.R. § 3.155 
(2003).

In December 2001, the RO granted service connection for cold 
injury residuals to the left hand and both feet, effective 
August 30, 2001.  Thereafter, in June 2002, a decision review 
officer granted an earlier effective date to October 23, 
1995, based upon a determination that a February 1996 rating 
decision denying service connection for a cold injury to the 
left hand and both feet was clearly and unmistakably 
erroneous under 38 C.F.R. § 3.105.  

Pursuant to the laws and regulations cited above, the 
effective date for service connection for cold injury 
residuals to the left hand and both feet should be the later 
date of either the date he filed his claim of service 
connection for cold injury residuals to the left hand and 
both feet, or the date that entitlement arose.  As noted 
above, the effective date assigned by the RO for the grant of 
service connection was October 23, 1995.  While it may be 
argued that entitlement to service connection arose earlier 
than October 23, 1995, the veteran filed his claim for 
service connection on October 23, 1995.  Although the veteran 
contends that he originally applied for his service-connected 
conditions in 1967, the evidence does not show that the 
veteran filed any claim in 1967.  The evidence shows that the 
veteran filed a claim for service connection for a back 
disability in 1970, but not a claim for cold injury 
residuals.  The first evidence of a claim of service 
connection for cold injury residuals to the left hand and 
both feet is October 23, 1995.  For these reasons, the 
assignment of an effective date earlier than October 23, 
1995, is not warranted.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an effective date earlier than October 23, 1995, 
for the grant of service connection for cold injury residuals 
to the left hand and both feet must be denied.  38 U.S.C.A. 
§§ 5107 (b) (West 2002).


ORDER

An effective date earlier than October 23, 1995, for the 
grant of service connection for cold injury residuals to the 
left hand and both feet is denied.





_______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



